PER CURIAM.
The appellant sued the appellee for $3,000. The appellee counterclaimed for $346. The court found that the appellant was entitled to $280 on his claim, and the appellee was entitled to $346 on his counterclaim, resulting in a net judgment for the appellee' in the amount of $66.
On this appeal, the appellant contends he should have been awarded $1,281 on his claim, and the appellee should have recovered nothing on his counterclaim. The amount in controversy, therefore, is $1,627.
Notwithstanding that the amount in controversy is less than $2,500, there is no motion for an appeal, and the statement of appeal recites that the appeal is not prosecuted under KRS 21.080.
Reserving the question of jurisdiction, we have examined the record, and we find no error prejudicial to the substantial rights of the appellant. Accordingly, the appeal is denied and the judgment will stand affirmed.